Title: To George Washington from Charles-François, vicomte Du Buysson des Aix, 4 October 1780
From: Du Buysson des Aix, Charles-François, vicomte
To: Washington, George


                  
                     Sir,
                     Philadelphia October 4th 1780
                  
                  I have already written twice to Your Excellency Since my being
                     made a prisoner, & nothing but the Circumstances pressing So hard upon
                     me could induce me to trouble you with a third Letter A few Days after the
                     unfortunate Death of my late General, three of the best English Physicians
                     declared that my native Air was absolutely necessary for me to recover from my
                     Wounds. Lords Cornwallis & Rawdon, to whose kindness I am extremely
                     obliged, gave me leave to come to Philadelphia to sollicit my Exchange,
                     & in case I Should not Succeed, I am to repair to New York against the
                     beginning of next month—I am conscious of what disadvantage it would be to the
                     states to Exchange a disabled Officer as myself for one capable of doing
                     Services to the Enemy, I therefore, unwilling to make any improper demand ,
                     will be very well satisfied if I can but get leave to go to France, there to
                     stay till I am perfectly cured of my Wounds, or till Congress are pleased to
                     Exchange me. It is now impossible for me to go to New York, unless compelled,
                     the ill state of my health & the loss of every thing I had in this
                     Country having reduced me to a most miserable situation. I beg Your Excellency
                     will be pleased to take these things into consideration & I shall
                     willingly abide by whatever you will think proper to decide. I am with the
                     greatest respect Sir Your Excellency’s most obedient & very humble
                     servant
                  
                     Le Chev. Dubuysson
                  
               